The opinion of the court was delivered, by
Strong, J.
— This appeal is founded upon a misapprehension of the relations between the parties. Heirs of a decedent, when parties to a proceeding for partition in the Orphans’ Court, stand in no relation of trust or confidence to the bidders at the Orphans’ Court sale, and even the highest bidder, whose bid has been returned to the court as the best offered, has acquired no right which debars the heirs or their counsel from endeavouring to have his bid rejected and a resale ordered. It is their right to have as much obtained for the property as can be, and until a sale has been made and confirmed, they may seek for purchasers who are willing to give more than was offered at the public auction. They may ask the court to open the biddings, to order a new exposure of the property to auction. This is no wrong to the person who bid most at the former auction. His bid, though the highest, was but an offer to purchase, subject to the approval or disapproval of the court, and in approving sales made in partition, it is the duty of the court to regard primarily the interests of the heirs. The appellant in this case, then, has no reason to complain. Nothing done by the heirs of the decedent, or by Mr. Miller, their counsel, was a fraud upon him. So far as he was concerned, they did what they had a right to do. Supposing that more could be obtained for the property than the sum for which it was knocked down to the appellant, the administrator asked the court, to set aside the inchoate sale, and order another attempt to sell. They represented that the land was valued by the inquest at the sum of $800 per acre, while the bid offered by the appellant was only $169.75 per acre. They also represented that more than the sum bidden could be obtained if a resale were ordered. It is insisted that these representations were a fraud upon the court. Very far from it. So far as it appears, they were strictly true. This is not denied; but it is said the fact was concealed that Miller, the counsel of the heirs, had agreed to give more if the sale should be set aside, and that in pursuance of that agreement it was arranged that the court should be.asked to refuse confirmation of the sale. But the parties were under no obligation either to the court or to the appellant to communicate the existence of any such agreement. Failure to communicate it was therefore no fraud. Sitting, as the court was, to make partition among the heirs, and for that purpose to convert the land into money, securing the best price that could be obtained, it could make no difference w'ho offered more than the appellant’s bid, and neither the court nor the appellant could have been affected by the fact that it was one or more of the heirs or their counsel or a stranger. We see no evidence of any fraud whatever. The heirs, through their counsel, presented to the court, as they had a right to do, a fair case for the exercise of its discretion, in confirming the sale, or setting *62it aside, and the appellant has. no'reason to complain of the court’s action. If the land was struck off to him for $130 an acre less than it was valued at by the inquest, and if the administrators were assured that a higher price could be obtained, if another sale was ordered, there were good reasons' for making such order.
Again it is insisted, that it was irregular to set aside the sale to the appellant, without notice to him. This assumes that he had an interest in the land, when his bid had been returned as the highest. This may be doubted. Without, however, expressing any more positive opinion upon this subject, than that we expressed in Demmy’s Appeal, 7 Wright 155, it is enough now, to say that the appellant’s bid was but an offer to the court, which the court might or might not accept at its discretion. He stood in the situation of a bidder at a master’s sale in chancery. It is by no means certain, that he had anything to do with the question upon which the court acted. Had the sale to him been attacked on account of his alleged misconduct, a different question might arise. But when the confirmation was resisted, for the reasons that the bid was less than the appraised value of the land, and that another exposure to sale would result in securing a larger price, it is not clear that the court should have directed any notice to him. However this may be, it is not for him now to complain of want of notice. He did not complain of the action of the court, until after a second sale had been ordered and made ; and even then, when he had failed to secure the position of highest bidder, he complained, not that he had no notice of the action of the court, in refusing to confirm the sale to him, and ordering another sale, but he offered to give a larger sum than he had previously bidden. Certainly he knew of the purchase which Miller had made from the heirs. His objection to the irregularity of the court’s action without notice to him, was an afterthought. If ever available, it was made too late. The appeal is, therefore, wholly without any substantial foundation, and it is dismissed.
We express, now, no opinion respecting the right of a successful bidder, at an Orphans’ Court sale, to appeal from a decree of the court setting aside the sale, and ordering another. That question need not now be decided.
The appeal is dismissed at the costs of the appellant.